DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 12/27/2021. Claims 13-15 and 19 have been amended.  Amendments to claims have been fully considered.
Applicant amends claims 13-15 to clarify terms, which does not affect the previous determination of allowable subject matter.
Applicant sufficiently amends claim 19 to overcome the previous rejection of claim 19 under 35 U.S.C. 101 for being subject matter ineligible.  The rejection is hereby withdrawn.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
This communication warrants no examiner's reason for allowance, as applicant's previous reply and the previous Office Action make evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of the previous Non-Final Office Action dated 9/27/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494